Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 10/28/2022. 
Claims 1-20 are currently pending.
The Drawings filed 05/28/2021 are approved by the examiner.
The IDS statement filed 08/19/2022 has been considered.  An initialed copy accompanies this action.
Applicant’s election of Group I, claims 1-19, in the reply filed on 10/28/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Double Patenting
Applicant is advised that should claim 18 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).
	Claims 18 and 19 recite ratios of concentrations of the organic filmer to the passivator.  A ratio is a quantitative relative relation between two amounts showing the number of times one value contains or is contained within the other.  The ratios as claimed relate the relative amount of the components in ppm to one another, not the absolute ppm concentrations of the components.  Thus, a ratio range of 1:10 to 10:1 as recited in claim 18 is the same as a ratio range as 0.5:5 to 5:0.5 in claim 19 (which can be divided by 0.5, i.e., normalized, to yield 1:10 to 10:1). 
Claim Objections
Claim 2 and 4 are objected to because of the following informalities:  
In claim 2, the limitation “wherein the nitrogen-containing solution includes in a range of 28 to 34% by wt% of elemental nitrogen” is confusing from a grammar perspective.  While it is clear the nitrogen-containing solution is being further limited as containing 28-34 wt.% elemental nitrogen, the claim should be amended for grammar and clarity.  Applicant could amend the limitation to read as, e.g., “wherein the nitrogen-containing solution includes 28 to 34% by wt% of elemental nitrogen” or “wherein the nitrogen-containing solution includes elemental nitrogen in a range of 28 to 34% by wt%”.
In claim 4, Applicant is suggested to amend “and maleic acid, and polymeric derivatives thereof” to read as “maleic acid, and polymeric derivatives thereof” in order to improve clarity in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 11 there is insufficient antecedent basis for the term “the solution” in “a concentration of the organic filmer in the solution is in a range of …”.  The parent claim recites a “nitrogen-containing solution” but no generic “solution” as presently recited.  Applicant could amend “the solution” to read as “the nitrogen-containing solution” in order to overcome this rejection.  Claims 12-19 are also indefinite for lack of antecedent basis of “the solution”.  
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites, “the organic filer is a hydroxycarboxylic acid” thus requiring a compound having carboxylic acid and hydroxy groups.  Claim 4, dependent on claim 3, recites, “the hydrocarboxylic acid is selected from the group consisting of … and maleic acid, and polymeric derivatives thereof.”  Claim 5, dependent on claim 4, recites “the hydroxycarboxylic acid is polymaleic acid.”  Maleic acid is the common name for cis-butenedioic acid, an unsaturated dicarboxylic acid.  Maleic acid and a polymer thereof, e.g., polymaleic acid, contain no hydroxy groups, thus failing to further limit and/or include the subject matter of the parent claim requiring a hydroxycarboxylic acid.  
For purposes of further examination and claim interpretation, claim 4 will be partially examined with respect to prior art because tartaric acid and glycolic acid are hydroxycarboxylic acids as required by the parent claim.  However, claim 5 cannot be fairly compared to prior art in context of the claimed invention since polymaleic acid is not a hydroxycarboxylic acid as required by the parent claim.  Thus, claim 5 has not been further treated on the merits. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1,2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fan et al. (US 6,277,302).
As to claim 1, Fan et al. teach a method for inhibiting corrosion of metals in contact with a aqueous system capable of corroding the metal, specifically fertilizer solutions of urea and ammonium nitrate (UAN), i.e., nitrogen-containing solutions, (abstract and col. 2 line 64 to col. 3 line 15).  Fan et al. teach the method comprises adding a corrosion inhibitor composition, i.e., chemical treatment composition, to the nitrogen-containing solution (e.g., Table 1).  The corrosion inhibitor composition comprises, at least, the combination of 1) a water-soluble molybdate or zinc metal salt and 2) a polymer (col. 3 line 25 to col. 4 line 24).  The molybdate/zinc component reads on the claimed passivator and the polymer component reads on the claimed organic filmer.  Fan et al. further teach the addition of other common water treatment agents such as dispersants, organic sequestrants, and scale inhibitors that alternatively read on the claimed organic filmer (col. 8 lines 6-20).  Fan et al. appears to anticipate the claimed invention.
In the event Fan et al. fails to sufficiently anticipate the claimed invention (e.g., if it is discovered the broad molybdate/zinc salt component and broad polymer component do not necessarily at-once anticipate the claimed passivator and organic filmer, respectively), at the time of the effective filing date the claimed combination of an organic filmer and passivator would have nevertheless been obvious to a person of ordinary skill in the art and selected as such in view of the more specific, yet express, teachings of the reference.  The selection of a molybdate salt as the molybdate or zinc salt component, an express teaching of the reference, (col. 2 lines 37-56) reads on the claimed passivator.  The selection of certain polymers, e.g., see the co-monomer species including, among other species a person skilled in the art would regard as film-forming, hydroxycarboxylic acids (col. 4 lines 5-21) reads on the claimed organic filmer.  A person of ordinary skill in the art would be motivated to make both of these selections and thus arrive within the claimed invention with a reasonable expectation of success since they are express teachings of the reference.  
As to claim 2, Fan et al. teach the nitrogen-containing solution (UAN solution) comprises 28 wt.% of elemental nitrogen (col. 9 lines 11-15 and Table 1).  The claimed range of elemental nitrogen is typical and well-known in the art for UAN fertilizer solutions. 
As to claim 7, Fan et al. teach the composition may further comprise other common water treatment components such as a dispersant or a polyaspartate (col. 8 lines 6-9), meaning a dispersant or polyaspartate is at-once added and meets the claimed surface-active component under an anticipation rationale and/or is motivation to further select/provide a dispersant or polyaspartate as a suitable additive in the corrosion inhibiting composition and meets the claimed surface-active component under an obviousness rationale. 

Claims 3, 4, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 6,277,302).
The disclosure of Fan et al. is relied upon as set forth above.
As to claims 3 and 4, although not anticipated by the reference, the claimed limitation that the organic filmer is a hydroxycarboxylic acid is obvious for the same reasons and rationale set forth in the second paragraph (obviousness portion) of the 102/103 rejection of claim 1 over Fan et al., above.  Fan et al. teach the selection of hydroxycarboxylic acid(s) as a suitable co-monomer in the polymer (col. 4 lines 5-21) which meets the claimed chemical identity of the organic filmer.  See also the exemplary hydroxycarboxylic acid co-monomer species in the paragraph beginning at col. 5 line 32, e.g., lactic acid, citric acid, glycolic acid, malic acid, tartaric acid, etc., which meet the claimed selection of the hydrocarboxylic acid as polymeric derivatives of tartaric acid or glycolic acid.
As to claim 10, the limitation that the treatment composition is provided in a sufficient amount and for a sufficient time to form a stabile protective film on at least a portion of the corrodible metal surface would flow naturally from the teachings of the reference because, as described above, the reference’s corrosion inhibitor composition either directly or implicitly contains an organic filmer component as claimed provided in a suitable content to provide and enact corrosion inhibition (see the ranges at col. 7 lines 9-38).  Fan et al.’s corrosion inhibition compositions lower the corrosion rates to surprisingly low MPY values compared to control examples over many days (Table 1 and the bottom paragraph of col. 10).  Furthermore, the corrosion inhibitor composition is presumably permanently or semi-permanently incorporated into the fertilizer (nitrogen-containing) solution, meeting the broad requirement of a “sufficient time”. 
As to claims 11-19, although Fan et al. fail to teach specific or exemplary amounts of the polymer (organic filmer) component, molybdate or zinc (passivator) component, or dispersant (surface-active) component to anticipate the claimed limitations of the concentrations of organic filmer, passivator, and/or surface-active compound and ratio(s) thereof, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitations from the teachings of Fan et al. and it is believed Fan et al. otherwise teaches overlapping concentrations ranges of the organic filmer and passivator components.  The polymer (organic filmer) component is provided in amounts as low as 10 ppm of the final, treated solution, the molybdate or zinc (passivator) component is provided in amounts as low as 10 ppm of the final, treated solution, and the weight ratio of the polymer (organic filmer) component to the molybdate or zinc (passivator) component is at least 0.1:1 to 1,000,000:1 (col. 7 lines 9-38), which overlap and encompass the claimed 1-90 ppm/25-50 ppm organic filmer ranges, 1-90 ppm/25-50 ppm passivator ranges, 50-150 ppm total amount range, and relative ratio(s) of 1:10 to 10:1 organic filmer:passivator range.  As to the claimed 1-90 ppm/25-50 ppm surface-active compound ranges, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed ranges from the teachings of Fan et al. since it would be apparent and recognized the corrosion inhibiting composition is provided in a dilute concentration relative to the treated fertilizer (nitrogen-containing) solution in view of the small dosages encompassed by the above-disclosed ppm concentrations and/or to modify and balance the dispersing functions/properties provided by its inclusion without affecting the corrosion inhibition activity of the formulation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 6,277,302) as applied to claims 1-4, 7, and 10-19  above, and further in view of Trahan et al. (US 6,953,537). 
The disclosure of Fan et al. is relied upon as set forth above.
Fan et al. teach method of inhibiting corrosion of a metal surface contacting a UAN/nitrogen-containing solution comprising adding a chemical treatment composition comprising a molybdate-based passivator to the nitrogen-containing solution, as described above.	Fan et al. fail to teach the molybdate-based passivator is an organophosphorus compound or phosphorous molybdate.
However, Trahan et al. similarly drawn to corrosion inhibitor compositions and methods thereof for use with UAN solutions comprising a blend of molybdate and one or more of inorganic phosphates, i.e., a phosphorous molybdate, and organic phosphates or phosphonates, i.e., a organophosphorus compound (abstract).  The corrosion inhibitor is ripe for provision in small concentrations and the disclosed composition of low levels of molybdate with low levels of the phosphorous containing compounds at comparable dosage rates results in lower corrosion rates than either inhibitor used alone (abstract and col. 2 lines 18-37).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the molybdate/phosphorous compounds meeting the claimed organophosphorus compound or phosphorous molybdate passivators as taught by Trahan et al. as the molybdate compound in Fan et al. in order to obtain a corrosion inhibitor composition suitable for use in UAN solutions having a synergistic, lower corrosion rate than either inhibitor alone.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 6,277,302) as applied to claims 1-4, 7, and 10-19 above, and further in view of Alexander et al. (US 2015/0313212) or Pasda et al. (EP 3,725,756 A2). 
The disclosure of Fan et al. is relied upon as set forth above.
Fan et al. teach method of inhibiting corrosion of a metal surface contacting a UAN/nitrogen-containing solution comprising adding a chemical treatment composition comprising a dispersant, i.e., surface-active compound or surfactant, as described above.
Fan et al. fails to teach the surface-active compound is a nonionic surfactant or ester nonionic surfactant. 
However, Alexander et al. teach fertilizer, e.g., urea-ammonium-nitrate, compositions in general (abstract and bottom of para. 0056) may additionally contain surfactants such as nonionic surfactants, including nonionic surfactants containing esters, for obtaining physical stability/dispersing properties of the composition (para. 0051).  Similarly, Pasda et al. teach fertilizer, e.g., urea ammonium nitrate, compositions in general (abstract and para. 0146) may additionally contain surfactants such as nonionic surfactants (para. 0159, 0166, and 0168), including nonionic surfactants containing esters (para. 0168), as a suitable dispersant, solubilizer, wetter, or general adjuvant for the composition (para. 0166).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a nonionic surfactant as taught by Alexander et al. or Pasda et al. as the dispersant/surfactant of Fan et al., if not merely provide into the fertilizer composition of Fan et al., in order to provide suitable dispersing, solubizing, wetting, etc. properties/function to Fan et al.’s fertilizer composition typical in the art for fertilizer/UAN solutions.  The combination of references meets the claims 8-9 to the presence of a nonionic surfactant and alternatively meets claim 7 to the presence of a surface-active compound/surfactant in general. 

Claims 1, 2, 7, 8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2008/0083435) as evidenced by Nalco UAN Fertilizer Corrosion Management Fluid Technology Roundup PowerPoint Presentation (2013) and NITROSolveTM 220 SDS (2018).
As to claim 1, Myers et al. teach a method of inhibiting corrosion in storage/transport vessels constructed of metal, e.g., steel, holding corrosive materials, particularly urea ammonium nitrate (UAN) solutions, i.e., nitrogen-containing solutions, (abstract and para. 0015).  Although Myers et al. teach and is generally drawn to a method involving pre-treatment of an empty vessel prior to fill of the corrosive material (abstract and para. 0016-0017), Myers et al. further teach the method may be combined with bulk corrosion inhibitors such as, among others, the NITROSolveTM 220 and 330 products, and includes “combinations thereof” (para. 0044) and clarifies via working examples these bulk corrosion inhibitors are added in small amount, e.g., 110 ppm, added directly to the “samples”, i.e., added to the nitrogen-containing solution (para. 0049 and Table 1, para. 0051 and Table 2, and claim 19).  Thus, Myers et al. clearly teach adding a chemical treatment composition (the bulk inhibitor(s)) to a nitrogen-containing solution. 
Myers et al. fail to teach the chemical treatment solution includes both an organic filmer and a passivator.  However, as described above, Myers et al. teach providing “combinations” of the bulk inhibitors and teach both NITROSolveTM 220 and NITROSolveTM 330 as suitable bulk inhibitors.  The Nalco PowerPoint Presentation, authored by Phil Bureman who is a co-inventor of Myers et al., and NITROSolveTM 220 SDS serve as evidence of record NITROSolveTM 220 is an organic filmer (see slide 4 of PowerPoint and section 3 of SDS) and NITROSolveTM 330 is a passivator (slide 4 of PowerPoint).  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a combination of the exemplary, express bulk inhibitors of Myers et al. and arrive at the claimed chemical treatment composition comprising both an organic filmer and a passivator added to a nitrogen-containing solution.  
As to claim 2, the examples of Myers et al. cited above teach the UAN solution is UAN 32, which contains 32 wt.% elemental nitrogen.  See also para. 0003 and 0027 for evidence of this definition and other alternative wt.% of elemental nitrogen within the claimed range of 28-34 wt.%.  
As to claims 7 and 8, Myers et al. teach the nitrogen-containing solution is provided with an organic filmer, e.g., NITROSolveTM 220, as described above.  Myers et al. further teach organic filmers have a surfactant nature (para. 0010).  Thus, Myers et al. teach the treatment composition further includes a surface-active compound.  NITROSolveTM 220 and potentially alternate bulk inhibitor species at para. 0044 read on the organic filmer and surface-active compound by double inclusion.  The NITROSolveTM 220 SDS teach the product contains 10-30 wt.% glycerol (section 3), and meets the surface-active compound being a nonionic surfactant.  
	As to claim 10, Myers et al. teach the bulk inhibitor, i.e., the claimed corrosion treatment composition, is provided in a sufficient amount and for a sufficient time to form a stable protective film on at least a portion of the corrodible metal surface (the bulk inhibitor explicitly and/or implicitly contains an organic “filmer”, as described above, and it is further disclosed the addition of the bulk inhibitor at 110 ppm over several days further lowers MPY as evidence of improved corrosion protection above the base-method of the reference without the bulk inhibitor(s), para. 0049-0052 and Tables 1 & 2).
	As to claims 11-19, Myers et al. teach an exemplary amount of a single bulk corrosion inhibitor is 110 ppm (Id.).  Although Myers et al. fail to teach exemplary amounts of two bulk corrosion inhibitors in a single example to anticipate the claimed limitations of the concentrations of organic filmer, passivator, and/or surface-active compound and ratio(s) thereof, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to tailor the relative blend of NITROSolveTM 220 filmer/surfactant and NITROSolveTM 330 passivator within a total amount of the exemplary 110 ppm total amount and arrive within the claimed 1-90 ppm/25-50 ppm organic filmer ranges, 1-90 ppm/25-50 ppm passivator ranges, 1-90 ppm/25-50 ppm surface-active compound ranges, 50-150 ppm total amount range, and relative ratio(s) of 1:10 to 10:1 organic filmer:passivator range in the UAN/nitrogen-containing solutions in order to modify and balance the filmer, surface-active, and passivation functions/properties of the blended bulk corrosion inhibitors.  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
December 9, 2022